Citation Nr: 9912191	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident, allegedly the result of VA treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty during August 1950 and 
from December 1953 to April 1954.

A November 1988 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. 
§ 351) for a cerebrovascular accident, allegedly the result 
of VA treatment.  Subsequently, on December 12, 1994, the 
Supreme Court issued its decision in Brown v. Gardner U.S. 
115 S.Ct. 552 (1994), affirming lower court decisions which 
invalidated 38 C.F.R. § 3.358(c)(3) which had previously 
governed the adjudication of claims under 38 U.S.C.A. § 1151.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirements of 38 C.F.R. § 
3.358(c)(3), in order to conform the controlling regulation 
to the Supreme Court's decision.

This appeal to the Board arises from an April 1996 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which 
determined that the appellant had not submitted a well-
grounded claim on the issue of reconsideration of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for a cerebrovascular accident, claimed as the result of VA 
treatment.  That rating decision applied the amended 
regulatory criteria in its adjudication of the veteran's 
claim for section 1151 benefits.  

The amended regulatory criteria published on March 16, 1995, 
by deleting the fault or accident requirements of 38 C.F.R. § 
3.358(c)(3), effectively liberalized a regulation which 
pertains to establishing entitlement to benefits pursuant to 
38 U.S.C.A. § 1151.  When a law or regulation creates a new 
basis of entitlement to benefits, a claim of entitlement 
under such a law or regulation, asserting rights which did 
not exist at the time of a prior claim, is a claim separate 
and distinct from a claim previously and finally denied prior 
to the new law or regulation.  Spencer v. Brown, 4 Vet. App. 
283 (1993).  Thus, the appellant's August 1995 application 
for section 1151 benefits constituted a new claim.  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
appellant's application for compensation benefits pursuant to 
section 1151 was filed in August 1995.  Accordingly, that 
application must be adjudicated in accordance with the 
earlier version of 38 U.S.C.A. § 1151 and the March 16, 1995 
amended regulations.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence is required here.

A hearing was held at the RO in July 1997 before the 
undersigned Member of the Board.  The Board remanded the case 
in November 1997, seeking additional development of the 
evidence.  The development requested on remand was completed 
to the extent possible, and the case was thereafter returned 
to the Board for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran had cerebrovascular disease, manifested as 
episodic, transient ischemic attacks, which preexisted his 
evaluation at a VA outpatient clinic on August 20, 1984.

2.  On August 20, 1984, the veteran presented at a VA 
outpatient facility after having experienced an apparent 
transient ischemic attack earlier in the day; clinical 
findings then demonstrated normal cerebrovascular status; no 
treatment measures were instituted, with the exception that 
VA provided aspirin and Niacid.  

3.  A completed right internal capsular infarct was first 
documented by VA on September 6, 1984, the date following the 
veteran's admission to inpatient hospitalization for the 
treatment of a cerebrovascular accident.

4.  The veteran has not submitted any medical evidence 
documenting that treatment rendered by VA on August 20, 1984 
produced an increase in severity of the veteran's 
cerebrovascular disease and/or resulted in the stroke first 
documented on September 6, 1984; the veteran's claim is not 
plausible.


CONCLUSION OF LAW

A well grounded claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident, allegedly the result of VA treatment, has not been 
submitted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record discloses that the veteran was treated 
at a VA medical facility at Fayetteville, Arkansas, during 
September 1976 and at VA medical facility at Little Rock, 
Arkansas from late October 1976 to early November 1976.  
Medical records in file from these two periods of 
hospitalization reflect that the veteran was earlier treated 
from July 7, 1976 to July 31, 1976, at a VA hospital in 
Jackson, Mississippi, for complaints of headaches and 
weakness of the extremities.  According to the veteran's 
history, he had sustained a head injury on May 3, 1976, and 
later suffered a "stroke" on July 7, 1976.  The stroke was 
reportedly characterized by a four-hour period in which he 
was unable to move the left arm or left leg.  He had suffered 
a similar stroke on July 9, 1976.  It was noted that 
neurological evaluation and various diagnostic tests, 
including an EEG and brain scan, were normal and that no 
cause for the veteran's symptoms could be found.  

The veteran presented at the VA medical facility at 
Fayetteville, Arkansas, complaining of continued headaches 
and stating that another stroke had occurred.  He was 
transferred to the VA medical facility at Little Rock, 
Arkansas, for further evaluation of his symptoms.  At 
discharge from the hospital in early November 1976, the 
assessment was that the veteran's headaches were of unknown 
etiology, most likely tension-type in origin.

A hearing was held before an RO hearing panel in February 
1978.  The veteran testified that he had sustained a head 
injury on May 3, 1976, and indicated that he had suffered a 
stroke on July 7, 1976, for which he was hospitalized at a VA 
medical facility at Jackson, Mississippi, where he had two 
more strokes.

The veteran was evaluated at a VA outpatient clinic in June 
1984 and July 1984.  Treatment entries make no reference to 
cardiovascular disorders.  In June 1984, blood pressure was 
recorded as 118/88.  In July 1984, blood pressure was 
recorded as 130/70.  The veteran presented at a VA outpatient 
facility on August 20, 1984, reporting that he had sustained 
a light stroke, the prior evening.  He indicated that he had 
a feeling of numbness on the right side of his body.  On 
clinical inspection, blood pressure was 132/80.  The heart 
had regular rhythm; carotid circulation was fairly good.  
Deep tendon reflexes were equal and downgoing throughout.  
The assessments included transient ischemic attacks.  Aspirin 
and Niacid were prescribed.  

The veteran was evaluated at the VA medical facility, 
Clarksburg, West Virginia, on September 5, 1984.  He reported 
that he had awakened that morning and was unable to move one 
of his extremities on the left.  Reference was made to his 
history of transient ischemic attacks.  Current physical 
examination showed that blood pressure was 140/76.  The heart 
revealed regular sinus rhythm, with no bruit.  Abnormal 
carotid artery sounds were not heard, and there was no 
jugular venous distention.  Neurological inspection disclosed 
no slurring of speech; a slight drooping of the mouth and 
left-sided hemiparesis were detected.  Deep tendon reflexes 
were brisk on the left side; plantar reflexes were downgoing 
bilaterally.  Arrangements were made for the veteran's 
admission to the hospital and transfer to the appropriate 
service on September 6, 1984.  The admitting diagnosis was 
cerebrovascular accident.

The veteran was hospitalized at a VA medical from September 
6, 1984 to September 11, 1984.  A CT scan of the head on 
admission showed that he had suffered a completed right 
internal capsular infarct.  Subsequent VA medical records, 
dated from September 12, 1984 to June 1985, reflect the 
veteran's treatment for residuals of a cerebrovascular 
accident with left hemiparesis.

In testimony provided before a rating panel at the RO in 
September 1985, the veteran stated that he had been brought 
by ambulance to the VA hospital at Clarksburg, West Virginia, 
on or about August 31, 1984, after experiencing a transient 
ischemic attack.  He reported that his requests for admission 
to the hospital and for administration of Heparin, to 
dissolve blood clots, were denied.  He stated that he 
hitchhiked home that same day, after the transient ischemic 
attack cleared.  He related that he returned to the VA 
hospital, about one week later, on September 6, 1984, now the 
victim of a full stroke.  He maintained that the full stroke 
could have been averted, if he had been admitted to the VA 
hospital on or about August 31, 1984, at which time Heparin, 
an anticoagulant, should have been administered during the 
transient ischemic attack. 

The RO requested a medical opinion as to whether the veteran 
suffered additional disability, with regard to treatment 
rendered in 1984, as a result of carelessness, accident, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.  The 
Chief of Staff of a VA Medical Center provided an opinion, 
dated in November 1985.  The physician stated that the 
veteran's record had been reviewed.  The essence of the 
opinion follows.  

The medical opinion relates that the veteran had been 
admitted in July 1976 to the VAMC, Jackson, Mississippi, for 
a neurological problem, with a diagnosis of questionable 
transient ischemic attack (TIA), etiology undetermined.  
Subsequently, he was again seen on July 29, 1976 with a 
complaint of left-sided paralysis.  A complete workup was 
done at that time, except for a cerebral arteriogram which 
the veteran refused, and he was discharged with a similar 
diagnosis, with medication of Aspirin 3 times per day.

The medical opinion goes on to state that on September 8, 
1976, the veteran presented at a VA medical facility at 
Fayetteville, Arkansas, with similar complaint and diagnosis 
of TIA.  He was subsequently transferred to a VA medical 
facility at Little Rock, Arkansas.  Again, a complete 
neurological examination was done, and was negative.  He was 
subsequently hospitalized by VA from October 1976 to November 
1976 with similar complaint; the diagnoses were headache, 
etiology undetermined, episodic weakness; and anxiety 
neurosis.  

The medical opinion continues by noting that, in August 1977, 
the veteran was again admitted to a VA medical facility, this 
time at Pittsburgh, Pennsylvania, for neurological complaint 
and a complete workup was again done, except for an 
arteriogram, which the veteran refused at the time.  All 
other studies were again normal, including a CT scan and 
EEG's.  The diagnosis at the time was left corticospinal 
tract disease of unknown etiology, probably vascular, and 
right corticospinal tract disease, etiology unknown, probably 
vascular.

The medical opinion further relates that, in January 1978, 
the veteran was again admitted to VA hospitalization, this 
time at Clarksburg, West Virginia, for similar complaint and 
diagnosis of a transient episode of hemiparesis of unknown 
etiology.  On this admission, he consented to an arteriogram, 
which revealed normal bilateral common carotid artery and 
right vertebral artery, normal bifurcation and normal 
intracerebral circulation.  At this time, a complete workup 
was done and all findings were normal.  Subsequently, a 
recitation of VA treatment, for the period from April 1978 
through July 1984, makes no reference to treatment of 
cerebrovascular disease.  

The medical opinion goes on to refer to the veteran's visit 
to a VA outpatient facility on August 20, 1984, when he 
reported that he had suffered a light stroke earlier that 
day.  Physical examination at that time was normal.  Blood 
pressure was 132/80.  Carotid circulation pulsation was also 
good.  The impression was TIA and anxiety neurosis.  However, 
the veteran was given aspirin and Niacid.

In conclusion, it was The Chief of Staff's opinion that the 
VA physician, who evaluated the veteran on August 20, 1984, 
was not negligent in not admitting him at that time.  Blood 
pressure and physical findings were all normal at that time, 
yet aspirin and Niacid were prescribed.  The Chief of Staff 
was of the opinion that a physician cannot predict an 
impending cerebrovascular accident (CVA), if the physical 
findings are normal and more so, in the case of an individual 
with a clinical history of similar complaints dating back to 
1976 and having had a total workup and evaluation by 
different neurologists in different hospitals with normal 
findings.

Associated with the claims file are clinical records, 
hospital summaries, and outpatient notes of the veteran's 
treatment at VA medical facilities from 1984 to 1994.  They 
reflect references to the veteran's cerebrovascular accident 
in September 1984 with residual left hemiparesis.  It was 
indicated that he had received physiotherapy shortly after 
having the cerebrovascular accident.  

A hearing was held at the RO in July 1997 before the 
undersigned Board Member.  The veteran essentially reiterated 
the testimony, referenced above, which he had provided at the 
September 1985 hearing before an RO hearing panel.  This 
time, however, he testified that the emergency squad had 
brought him to the VAMC, Clarksburg, West Virginia, after 
suffering a TIA, on September 2, 1984.  The earlier testimony 
had dated the episode of the claimed TIA to about one week 
before the admission for a cerebrovascular accident, i.e., on 
or about August 31, 1984, since the cerebrovascular accident 
was first documented by CT scan on September 6, 1984.


II.  Legal Analysis

The appellant's representative argues that the RO did not 
fully comply with the Board's November 1997 remand order.  
Citing Stegall v. West, 11 Vet. App. 268 (1998), the 
representative maintains that the Board should again remand, 
in order to attempt further development of the evidence.  The 
Board does not agree.

The essence of the representative's argument is that the 
Department of Veterans Affairs Medical Center (VAMC) at 
Clarksburg, West Virginia, did not fully respond to the 
instructions specified in the Board's remand.  In particular, 
the representative asserts that the RO failed to search for 
"logs" of treatment requested by the Board's remand.  In 
addition, the representative argues that the absence of 
treatment records, for the period September 1, 1984 through 
September 4, 1984, demonstrates that the VAMC failed to 
search for treatment records for that time period.  

The Board notes that its November 1997 remand specified that 
the VAMC, Clarksburg, West Virginia, provide any reports of 
the appellant's treatment or evaluation, to include emergency 
room treatment on or about August 31, 1984.  The RO's request 
for records from the VAMC cited the Board's instructions 
virtually word for word.  The VAMC responded by stating that 
it had searched the veteran's treatment records "circa 7-
8/84."  The VAMC provided duplicates of treatment records, 
dated from June 21, 1984 through December 10, 1984.  The most 
plausible explanation for the submission of only duplicate 
medical records is that no additional medical records could 
be found for the entire time period covered by the duplicate 
records, and that includes the time frame from September 1, 
1984 through September 4, 1984.  Additionally, the Board 
notes that its November 1997 remand order specified that an 
attempt be made to obtain logs of treatment from an emergency 
medical team or rescue squad, which allegedly conveyed the 
veteran to the VAMC at Clarksburg, West Virginia on or about 
August 31, 1984.  The request for treatment logs was not 
directed to the VAMC.

As directed by the Board's November 1997 remand, the RO 
contacted VA medical facilities at Fayetteville, Arkansas and 
Jackson, Mississippi.  Searches for additional medical 
records were undertaken, but none were obtained.  Further, a 
local emergency squad informed the veteran by letter that its 
records were destroyed after seven years.  That letter was 
added to the record on remand.  In all, the Board is 
satisfied that the RO fully complied with instructions set 
forth in the Board's remand.

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1).  38 C.F.R. § 3.358 (c)(3) (1998) now 
provides as follows:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The issue before the Board is whether the appellant 
has presented evidence of a well-grounded claim.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet.App. 78 (1990).  
As set forth below, the Board finds that the veteran's claim 
is not well grounded.

In essence, the appellant contends that VA mismanagement of 
his care resulted in his stroke, first documented after his 
admission to a VA hospital on September 5, 1984.  In 
particular, he maintains that the full stroke could have been 
averted, if he had been admitted to the VA hospital during 
the time period from August 31, 1984 to September 2, 1984, at 
which time he experienced a transient ischemic attack, a 
lesser cerebrovascular event, which could have been treated 
with Heparin, an anticoagulant.  The Board notes that the 
appellant's contention involves a matter of medical 
causation, since it relates to the impact of VA's treatment 
measures on the course of the veteran's cerebrovascular 
disease shortly before he suffered a full stroke, identified 
in the record as a completed right internal capsular infarct.

As discussed above, VA's efforts to secure logs from an 
emergency medical squad or treatment records from the VAMC, 
Clarksburg, West Virginia, documenting the alleged episode of 
emergency care, during the time frame from August 31, 1984 to 
September 2, 1984, have been unsuccessful.  In any event, a 
review of the evidence, which is contained in the claims 
file, indicates that the appellant was evaluated on an 
outpatient basis at a VA medical facility on August 20, 1984.  
A VA physician, who provided a medical opinion in this case, 
determined that, on August 20, 1984, there were no 
indications that a cerebrovascular accident was impending.  

The physician's opinion was informed by a review of the 
veteran's records.  According to the opinion, the appellant, 
during the period primarily from 1976 to 1978, had 
experienced a pattern of episodes of headache and left-sided 
paralysis, attributed to possible transient ischemic attacks.  
However, examinations and diagnostic tests during that period 
had failed to demonstrate any disorders of the 
cerebrovascular circulation.  After January 1978, there were 
no documented recurrences of apparent TIA's for several 
years, prior to the veteran's evaluation at a VA outpatient 
facility on August 20, 1984.  Although the veteran claimed to 
have experienced a light stroke earlier that day, clinical 
findings indicated that no acute cerebrovascular events were 
taking place during the outpatient visit.  The assessment on 
August 20, 1984, was that veteran might, possibly, have 
experienced a TIA; however, the unremarkable clinical 
findings simply did not warrant hospitalization at the time 
or the administration of an anticoagulant medication like 
Heparin.  

The August 20, 1984 VA outpatient visit is the last verified 
episode of treatment prior to September 5, 1984, the day 
prior to the documented stroke.  Clearly, the assessment of 
the VA Chief of Staff does not support the appellant's 
contention that his medical condition warranted his admission 
to a VA hospital prior to September 5, 1984.  

Here, the appellant's contentions are the only evidence 
linking the occurrence of his stroke to mismanagement of his 
care by VA.  As a lay person, he is not competent to offer an 
opinion about a matter of medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  No competent medical 
evidence has been presented to support the alleged 
relationship between the care provided by VA, particularly 
the care provided on August 20, 1984, and any aggravation of 
cerebrovascular disease leading to the veteran's stroke.  

To the extent that the appellant is asserting that his 
cerebrovascular accident was brought about by deficient or 
improper care, it should be noted that the regulations 
applicable to the disposition of this appeal do not require 
an evidentiary showing of negligence or fault on the part of 
VA.  However, governing criteria applicable here still 
require that the evidence establish that the veteran's stroke 
resulted from VA treatment.  As previously discussed, the 
appellant has provided no competent medical opinion to 
support his assertion that his stroke resulted because of VA 
mismanagement of his care.  

The Board recognizes that the opinion of the Chief of Staff 
of a VAMC discusses the care provided by VA in terms of a 
standard of negligence, while amended regulatory criteria, 
applicable in this case, deleted the requirement of 
negligence, in order to establish entitlement to section 1151 
benefits.  However, at the same time, the opinion also does 
not substantiate any causal relationship between care 
rendered by VA and the veteran's stroke, which was documented 
on September 6, 1984.  In any event, the Board is under no 
obligation to request an additional opinion as absent a well 
grounded claim, there is no duty to assist a veteran in the 
development of his claim.  In conclusion, absent competent 
evidence demonstrating that VA treatment actually resulted in 
additional disability by aggravating preexisting 
cerebrovascular disease, no basis is provided for a grant of 
section 1151 benefits.


ORDER

As a well grounded claim for entitlement to compensation 
benefits pursuant to the 

provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident allegedly the result of VA treatment has not been 
presented, the appeal is denied.



		
	IRIS S. SHERMAN
	Member, Board of Veterans' Appeals


 

